Title: From John Adams to Boston Patriot, 28 February 1811
From: Adams, John
To: Boston Patriot


				
					
					Quincy, Febuary 28th, 1811.
				
				The Hague, September 12, 1782—wrote to Mr. Livingston: “Your letters express a desire that I should endeavor to form an acquaintance with the representatives of crowned heads, and you seem to be of opinion that much may be learned from their conversation. It is very true, that hints may be dropped, sometimes, which deserve to be attended to, and I shall not fail to avail myself of every opportunity of learning any thing from them, that may occur.But one might recollect with great propriety, upon this occasion, a saying of the Chancellor D’Oxenstiern to his son.The Hague, September 16, 1782—wrote to Secretary Livingston: “I have the honor to transmit a copy of Mr. Oswald’s commission, which is probably the same with that of Sir Guy Carleton.George R. Our will and pleasure is, and we do hereby authorise and command you, forthwith to prepare a bill for our signature, to pass our great seal of Great Britain, in the words, or to the effect following, viz.George the third, exc. To our trusty and well beloved Richard Oswald, of our city of London, Esq. Greeting:Whereas by virtue of an act passed in the last session of parliament, entitled an act to enable his majesty to conclude a peace or truce with certain colonies in North America, therein mentioned, it is recited, “that it is essential to the interest, welfare and prosperity of Great Britain, and the colonies or plantations of New-Hampshire, Massachusetts Bay, Rhode Island, Connecticut, New-York, Pennsylvania, the three lower counties on Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia, in North America, that peace, intercourse, trade and commerce should be restored between them; Therefore, and for a full manifestation of our earnest wish and desire, and that of our parliament to put an end to the calamities of war, it is enacted, that it should and might be lawful for us to treat, consult of, agree and conclude, with any commissioner or commissioners, named or to be named by the said colonies or plantations, or with any body or bodies corporate or politic, or any assembly or assemblies, or description of men, or any person or persons whatsoever, a peace or a truce, with the said colonies or plantations, or any of them, or any part or parts thereof, any law, act or acts of parliament, matter or thing to the contrary, in any wise notwithstanding.Now know ye, that we, reposing a special trust in your wisdom, loyalty, diligence and circumspection, in the management of the affairs to be hereby committed to your charge, have nominated and appointed, constituted and assigned, and by these presents do nominate and appoint, and constitute and assign you the said Richard Oswald, to be our commissioner in that behalf; to use and exercise all and every the powers and authorities hereby entrusted and committed to you the said Richard Oswald, and to do, perform and execute all other matters and things hereby enjoined and committed to your care, during our will and pleasure: And  we do hereby authorise, empower and require you the said Richard Oswald, to treat, consult of, and conclude with any commissioner or commissioners, named or to be named,  by the said colonies, or plantation or plantations, and any body or bodies corporate or politic, or any assembly or assemblies or description of men, or any person or persons, whatsoever, a peace or a truce with the said colonies or plantations or any of them, or any part or parts thereof, any law, act or acts of parliament, matter or thing to the contrary, in any wise notwithstanding. And  it is our further will and pleasure, that every regulation, provision, matter or thing, which shall have been agreed upon, between you, the said Richard Oswald, and such commissioner or commissioners, body or bodies corporate or politic, assembly or assemblies, description of men, person  or persons as aforesaid, with whom you shall have judged meet and sufficient to enter into such agreement, shall be fully and distinctly set forth in writing, and authenticated by your hand and seal, on one side, and by such seals or other signature on the other, as the occasion may require, and as may be suitable to the character and authority of the commissioner or commissioners, &c as aforesaid, so agreeing;  and such instrument so authenticated, shall be by you transmitted to us, through one of our principal secretaries of state.

And it is our further will and pleasure, that you, the said Richard Oswald, shall promise and engage for us, and in our royal name and word, that every regulation, provision, matter or thing, which may be agreed to and concluded by you our said commissioner, shall be ratified and confirmed by us in the fullest manner and extent, and that we will not suffer them to be violated or counteracted, either in whole or in part, by any person whatsoever, And we do hereby require and command all our officers, civil and military, and all other our loving subjects whatsoever, to be aiding and assisting unto you the said Richard Oswald, in the execution of this our commission, and of the powers and authorities herein contained; Provided always, and we do hereby declare and ordain, that the several offices, powers and authorities hereby granted, shall cease, determine and become utterly null and void on the first day of July, which shall be in the year of our Lord, 1783, although we shall not otherwise in the meantime, have revoked and determined the same.

In witness, &c. And for so doing this shall be your warrant.Given at our court of St. James’, the 25th day of July 1782, in the twenty second year of our reign. By his majesty’s command,Tho. Townsend.To our Attorney or Solicitor General.”With great respect, I have the honor to be, sir, &c.
				
					John Adams.
				
				
					Secretary Livingston.
				
			